DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 remain pending in the application. 

Specification
The disclosure is objected to because of the following informalities: It is seen throughout the specification that reference is made to “porphyrine-based dyes”, it is understood that this is a typo, and should be “porphyrin-based dyes”. It is seen when discussing specific types of porphyrins, they are spelled “porphyrin”. 
Appropriate correction is required.

Claim Objections
Claims 1, 8, 16-17 are objected to because of the following informalities:
In claims 1, 8, and 16, it is understood that the term is “porphyrin”, not porphyrine”.  
In claim 17 on lines 7, 10, and 13, the word “for” is used, such that the claim recites “color value vectors generated for a first respective plurality of saliva samples”. It is believed that “for” should instead be “from”, since it is generating color value vectors from samples. Therefore, the claim would read “a first mean difference color value vector of a first plurality of difference color value vectors generated from a first respective plurality of saliva samples acquired from a respective plurality of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear if the arrays have three unique areas with their own chemical, or if there are three unique areas where each of the three areas is the same chemical. The second, third, and fourth arrays listed in claim 1 are unclear for the same reasons. 
For instance, lines 8-13 recites “a first array of three chemical receptors comprising three respective aqueous solutions of three respective functionalized gold nanoparticles (AuNPs) with a concentration of 4.5 mg mL-1, each respective functionalized AuNPs comprising one of AuNPs functionalized with bovine serum albumin, AuNPs functionalized with caffeic acid, and AuNPs functionalized with poly glutamic acid”
The way that this is phrased, it unclear if the first array with three chemical receptors have three respective aqueous solutions that are all different from one another, or if the three aqueous solutions can be the same for each chemical receptor. 
For examination, it will be interpreted that a first array will comprise three chemical receptors, where the three chemical receptors comprise three aqueous solutions that have the same functionalized gold nanoparticle. The second, third, and fourth array will follow similar interpretation. In other words, the colorimetric sensor will be a 3 row by 4 column array, where the first column is three chemical receptors of the same functionalized AuNP, the second column is three chemical receptors of the same organic dye, the third column is three chemical receptors of the same porphyrin-based dye, and the fourth column is three chemical receptors of the same metal ion complex. 
Claim 6 recites “comprises a mixture of an organic dye with an additive” on line 2, with line 4 also reciting “the organic dye”. Is the organic dye the same or different from the pH-sensitive dye from claim 3 lines 4-5? For examination, it will be interpreted that they are the same thing. It is noted that claim 7 also refers to it as “the organic dye” on lines 2 and 3. 
Claim 7 is rejected by virtue of being dependent on a rejected claim. 
Claim 7 recites “the mixture of the organic dye with the additive in ethanol”. This is unclear because in claim 6, it is stated that the additive comprises at least one of DWES, phenylboronic acid, and combinations thereof, where DWES is a mixture of 2,4-dinitrophenylhydrazine, deionized water, ethanol, and H2SO4. If the organic dye has DWES as the additive, in claim 7 is the organic dye with additive in ethanol additional ethanol to the DWES? Or if there is organic dye with DWES would that meet the requirement for the organic dye and additive being in ethanol? For examination, it will be interpreted that in the instance of where the organic dye is with DWES, this will read on the ethanol in claim 7. 
Claim 16 it is unclear if the three aqueous solutions include all three respective functionalized AuNPs, or if the first aqueous solution has a first AuNP, the second aqueous solution has a second AuNP, and the third aqueous solution has a third AuNP where the first, second, and third AuNP are all different from one another. 
Lines 3-8 recite “an array of functionalized nanoparticles, comprising three aqueous solutions of three respective functionalized AuNPs with a concentration of 4.5 mg mL-1, the three functionalized AuNPs comprising: 
	AuNPs functionalized with BSA (BSA-AuNPs); 
	AuNPs functionalized with CA (CA-AuNPs); and
	AuNPs functionalized with PGA (PGA-AuNPs);”
Currently, claim 16 has three different interpretations which will be described using the first array: 
The first interpretation is that the three aqueous solutions will have three respective functionalized AuNPs, where each of the three solutions has a mixture of BSA-AuNPs, CA-AuNPs, and PGA-AuNPs. Therefore, the first aqueous solution of the array will be (BSA-AuNPs, CA-AuNPs, and PGA-AuNPs), the second aqueous solution of the array will be (BSA-AuNPs, CA-AuNPs, and PGA-AuNPs), and the third aqueous solution will be (BSA-AuNPs, CA-AuNPs, and PGA-AuNPs). 
The second interpretation is that the three aqueous solutions will each have one of the respective functionalized AuNP. Therefore, the first aqueous solution will be BSA-AuNP, the second aqueous solution will be CA-AuNP, and the third aqueous solution will be PGA-AuNP. 
The third interpretation is that the three aqueous solutions will each have the same respective functionalized AuNP. Therefore, the first aqueous solution will be BSA-AuNP, the second aqueous solution will be BSA-AuNP, and the third aqueous solution will be BSA-AuNP. It is noted that the chemical that functionalizes the gold nanoparticle could alternatively be CA or PGA. 
For examination, the third interpretation will be used. Therefore, there will need to be three aqueous solutions that have the same functionalized gold nanoparticle. This interpretation will be applied to the second, third, and fourth array which are all written in a similar manner.
Further, claim 16 is unclear because on lines 9-15 it lists that a ratio of organic dye:additive is equal to 3:1 in ethanol, where two of the mixtures of organic dye and additive include DWES, where DWES is understood to be a mixture including ethanol. Is this additional ethanol, or if there is DWES will that read on the ethanol required? For examination, if an organic dye is with DWES, it will have the ethanol required. 
Further, on lines 9-12 it refers to an array of pH-sensitive organic dyes, but on line 10 it says that the three solutions of the three respective mixtures of an organic dye, and the volume ratio of organic dye to additive, where three mixtures of the organic dye comprise. For examination, it will be interpreted that the pH-sensitive organic dyes are the organic dye. 
Claim 19 is unclear because on line 9 it recites “with a volume ratio of bromophenol red:additive equal to 3:1.” However, this quotation is in reference to a second pH-sensitive dye, bromocresol purple. It is suggested to amend the claim such that it recites “with a volume ratio of bromocresol purple:additive equal to 3:1.” Further regarding claim 19, it is recited on both lines 7-8 “a mixture of bromophenol red and DWES in ethanol” and lines 9-10 “a mixture of bromocresol purple and DWES in ethanol” It is recited on page 24 paragraph [0052] of the instant specification (paragraph [0046] in the PG publication) that “As used herein, “DWES” is a mixture of 2, 4- dinitrophenylhydrazine, deionized water, ethanol (EtOH), and H2SO4.” Lines 7-10 are unclear because if there is a mixture of bromophenol red and DWES, there would already be ethanol in DWES. Is this additional ethanol that is being added? Or if there is bromophenol red mixed with DWES, will the mixture be in ethanol? For examination, it will be interpreted that if there is pH sensitive dyes mixed with DWES, it will be in ethanol and that there isn’t additional ethanol. 
Claim 20 is rejected by virtue of being dependent on a rejected claim. 
Claim 20 recites on lines 4-5 “extracting two sets of three numerical color values of the second pH-sensitive organic dye in the first image and the second image”. It is unclear what the two sets are. Is the first set of three numerical color values for the first image, and the second set of three numerical color values for the second image? Or are there two sets of three numerical values being obtained from the first image and two sets of three numerical values being obtained from the second image? For examination, it will be interpreted that the first set of three numerical color values is from the first image, and a second set of three numerical color values is from the second image. 
Further, beginning on and after line 26 of claim 20, reference is made to a cycle threshold number for N gene obtained in a polymerase-chain-reaction test applied to the person being in a range of 28-32. It is unclear how the PCR test is relevant to the current system being described, which is a colorimetric sensor understood to not involve any PCR steps. From the instant specification on page 63 paragraph [00124], it describes an experiment where patients had PCR tests conducted, where after two months of treatment participants had samples used with a colorimetric sensor. This is similarly unclear for moderately infected, severely infected, and highly-infected cases in this claim. 
For examination, it will be understood that if the magnitude of discoloration is within the claimed range, then the PCR test results will have the claimed range as both tests are testing the same sample. 
Further, beginning on and after line 26 of claim 20, it is recited that “detecting the person being mild infected by COVID-19 virus responsive to the magnitude of discoloration of the second pH-sensitive organic dye being in a range of 0 to 150,” It appears that either some words are missing, or the range should come before the detection of level of infection. The claim as written is unclear because the severity of COVID-19 is known, where then a range for this condition is determined, i.e. the outcome is pre-determined. It is understood that normally, the result is observed where the results determine the condition. It is similarly unclear for moderately infected, severely infected, and highly-infected cases in this claim. 
It is suggested that the claim should instead state the range of discoloration, followed by the determination. For example, “wherein the magnitude of discoloration of the second pH-sensitive organic dye being in a range of 0 to 150, the person is being mildly infected by COVID-19 virus” or similar. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1) in view of Almeida (WO-2016/082003-A1), Busa (US-2021/0364536-A1), “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan, “Rapid discrimination of commercial American ginseng and Asian ginseng according to diols composition using a colorimetric sensor array” by Pan et al., herein Pan, Takagi (US-2003/0059947-A1), translated Gu (CN-109239058-A) herein Gu A, translated Gu (CN-109239058-B) herein Gu B, Kosaka (US-2005/0266574-A1), and Honda (US-2012/0086942-A1). 
Regarding claim 1, Lim teaches a system for detecting COVID-19 infection, comprising: 
a colorimetric sensor, comprising: 
a detection zone, 
Lim teaches a colorimetric array that includes chemoresponsive colorants, where each chemoresponsive colorant is understood to be a detection zone ([0063]). 
an image-capturing device, configured to capture an image from the detection zone; and 
a processing unit electrically connected to the image-capturing device, the processing unit comprising: 
a memory having processor-readable instructions stored therein; and 
a processor configured to access the memory and execute the processor- readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising:
[0082] recites “Obtaining an image of a colorimetric assay can be performed with any suitable imaging device. Examples of imaging devices include flatbed scanners, digital cameras, CCD or CMOS video cameras. A handheld device can be constructed to read the internal sensor array with internal computing capability (for example a pocket PC or an embedded microprocessor), a light source and an imaging camera.” It is understood that a pocket PC has a memory with processor-readable instructions and a processor that is configured to access the memory and executes processor-readable instructions. 
capturing, utilizing the image-capturing device, a first image from the detection zone before injection of the saliva sample; 
capturing, utilizing the image-capturing device, a second image from the detection zone after at least four minutes of interaction between the injected saliva sample and the array of chemical receptors; and 
[0014] states that the invention provides a method of detecting an analyte in a sample that includes obtaining a first image of the colorimetric array in the absence of the analyte, and obtaining a second image of the colorimetric array in the presence of sample and analyzing a difference between the first image and second image. Figures 3A-3C show images of the colorimetric array before exposure to a sample and after exposure to a sample, as well as the difference map between the two images that are obtained from the difference in red, green, and blue values in each spot in the array ([0086]). It is therefore understood that at least two images are captured, before introduction of sample, as well as after introduction of sample. As further described by [0107] and [0108], it provides an example of the detection, identification, and quantification of sugars and sweeteners where a first image was obtained with the array exposed to a blank buffer solution, where the buffer solution was then removed and a sugar analyte solution was injected, and after a 5 minute delay array was scanned again with the flatbed scanner. Therefore, it is understood that the colorimetric array can have images taken at least four minutes apart from one another after a sample is introduced. 
generating a first color value vector associated with the first image, the first color value vector comprising a first array of a respective first set of three numerical color values of three respective color components of color of each respective chemical receptor of the array of chemical receptors in the first image, the three color components comprising red, green, and blue; 
generating a second color value vector associated with the second image, the second color value vector comprising a second array of a respective second set of three numerical color values respective to the three color components of color of each respective chemical receptor of the array of chemical receptors in the second image; 
generating a difference color value vector by subtracting each color value of the first color value vector from a respective color value of the second color value vector; 
	[0087] states that an analyte can be represented by a single 3x vector that represents the ΔRGB values for each colorant, where x is the number of colorants set forth in the equation: 
	Difference vector = ΔR1, ΔG1, ΔB1, ΔR2, ΔG2, ΔB2… ΔRx, ΔGx, ΔBx
	It is understood that as the colorimetric array of Lim has two images taken, where the comparison data produces a difference map, there would need to be initial vector that represents the colors of the first image, and a second vector that represents the colors of the second image such that the difference vector can be obtained ([0086], Figures 3a-c). 
However, Lim does not teach an injection zone configured to inject the saliva sample thereon, the injection zone comprising a bare part of the hydrophilic paper covered on the array of chemical receptors by folding the hydrophilic paper along a line between the injection zone and detection zone, the injected saliva sample penetrated from the injection zone to the array of chemical receptors; 
In the analogous art colorimetric diagnostic systems, Almeida teaches a paper-based microfluidic sensor device (Almeida; [0013], [0014]). 
	Specifically, Almeida teaches where a paper device has wax printed onto hydrophilic paper to define zones (Almeida; [0077], Figure 6). [0079] describes where saliva samples were deposited into Zones 2, where then FeCl3 is added to Zone 1, where the interleaving sheet is pulled out after 5 minutes to allow physical contact between the two paper layers. It is understood that Zones 2 define an injection zone, and Zone 1 defines a detection zone, and as seen in Figure 6 of Almeida, it is understood that the paper device will be folded along a line. 
	It would have been obvious to one skilled in the art to modify the substrate of Lim such that it is hydrophilic paper that is folded to combine sample and reagent because Almeida teaches that this configuration allows for a 2-step reaction to take place, where sample can react with a first reagent and then subsequently the mixture can react with a second reagent (Almeida; [0062], [0077]).  
	Note: recitation of “a saliva sample acquired from a person, the person being suspected to be infected by COVID-19 virus” is an intended use of the device that does not provide any additional structure. 
Modified Lim does not teach where the method further comprises detecting a COVID-19 infection status of the person by analyzing color changes of the array of chemical receptors in the second image respective to the first image. 
	In the same problem solving area of detecting analytes, Busa teaches where a lateral flow assay is placed into a device where test lines are read over a period of time by an optics unit to record the changes in color intensity of one or more test lines (Busa; [0022]). 
	Specifically, Busa teaches where patient sample is added to sample cavity 22 (see Figure 3), where the sample moves to the detection zone and that over time, the color grows more intense as more antigen-conjugated gold binds there such that a higher concentration of COVID-19 antibodies will lead to a faster emergence of color at the test line (Busa; [0152]). 
	It would have been obvious to one skilled in the art to modify the array of modified Lim such that the array comprises reagents that can detect COVID-19 via a color change because Busa teaches that the detection of COVID-19 allows for managing the safe return of employees during the epidemic, as well as for FDA approved home use (Busa; [0076]). 
Modified Lim further teaches an array of chemical receptors deposited on a respective array of individual areas of a hydrophilic paper, the array of chemical receptors configured to interact with a saliva sample acquired from a person suspected to be infected by COVID-19 virus, as Lim has been modified with Almeida and Busa. It is noted herein that the arrays described by claim 1 will be discussed in the order that they appear in the claim. 
	Modified Lim does teach where the chemoresponsive colorants include chemoresponsive nanoparticle, and that an example of a chemoresponsive nanoparticle can include metal nanoparticles (Lim; [0060]), however Lim is not specific as to if the nanoparticles are functionalized nanoparticles. 
In the same problem solving area of colorimetric probes, Guan teaches poly-(γ-glutamic acid)-functionalized gold nanoparticles (Guan; page 3 paragraph 1). 
	Specifically, Guan teaches where gold nanoparticles are functionalized with poly-(γ-glutamic acid) (PGA) (Guan; pages 3-4 under preparation and characterization of CTAB-capped gold nanoparticles). 
	It would have been obvious to one skilled in the art to modify the chemoresponsive nanoparticles (which can include metal nanoparticles) of modified Lim such that they are the gold nanoparticles functionalized with poly-(γ-glutamic acid) as taught by Guan because Guan teaches that metal nanoparticles are responsive to external stimuli, and that functionalized nanoparticles that are sensitive to multiple stimuli allow for more precise control over aggregation process and the structures and properties of resulting aggregates (Guan; page 2 introduction section). 
As further described by Guan in the first paragraph of page 4, the preparation of the PGA functionalized gold nanoparticles, 10 mg/L PGA is added into as-prepared AuNPs under vigorous stirring. However, Guan does teach a specific concentration of the AuNPs functionalized with PGA. 
Modified Lim does teach where in a specific example, an initial mixture includes 5 to 50% by volume alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% by volume water, 1 to 80% by volume solvents, and 0.01% to 2% by weight surfactant, where the solution is deposited on a substrate to form a spot on the array (Lim; [0077]). Where the chemoresponsive colorant is now the functionalized gold nanoparticles of Guan. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum concentration of functionalized nanoparticles to a range of 4.5 mg mL-1 which would allow color change to be observed by the naked eye or quantified by a simple visual readout (Guan; page 4 colorimetric for pH response section) (MPEP § 2144.05 (II)).  
Modified Lim does teach pH sensitive dyes (Lim; [0041]), where [0054] of Lim states that an example of Bronsted acid dyes include bromophenol red, modified Lim does not teach wherein each chemical receptor of the second array of chemical receptor comprises a mixture of an organic dye with an additive, 
In the analogous art of colorimetric sensor arrays, Pan teaches the use of phenylboronic acid as a receptor (Pan; page 2 paragraph 3, paragraph 5).
	Specifically, Pan teaches where bromophenol red is with phenylboronic acid (Pan; page 3 last paragraph). In the last paragraph of Pan on page 3, it describes where different reagents (including bromophenol red) are valued based on changes in pH mechanism, where the colors of three solutions are compared. The three solutions are: solution of indicator itself, solution of indicator with phenylboronic acid, and solution of indicator successively added with phenylboronic acid and glucose. 
	It would have been obvious to one skilled in the art to modify the bromophenol red of modified Lim such that it is a solution of bromophenol red and phenylboronic acid as taught by Pan because Pan teaches that phenylboronic acid has a reversible covalent association with diol groups contained in saccharides and ginsenosides (Pan; page 2 paragraph 5, page 4 paragraph 4). 
Modified Lim does not teach wherein each chemical receptor of the second array of chemical receptors comprise a solution of the mixture of the organic dye with the additive in ethanol (EtOH) with a volume ratio of organic dye: additive equal to 3:1. 
In the analogous art of pH indicator changes to examine buffer capacity of saliva, Takagi teaches a pH indicator that has a transition interval within a pH range of 3.0 to 7.0 (Takagi; [0002], [0007], [0011]).
Specifically, Takagi teaches where an example of a pH indicator is bromophenol red that has a transition interval of 5.2 to 7.0 (Takagi; [0012]). In a specific example provided by Takagi, 50 µL of bromocresol green solution (0.5g/L) as the pH indicator and 50 µL of 0.12 N, 0.24 N, 0.30 N, 0.36 N, 0.42 N, or 0.48 N hydrochloric acid is prepared (Takagi; [0030]). It is understood that N is a representation of the normality of the hydrochloric acid, which is a measure of number of gram equivalents per volume in liters. It is understood that the acids added to the pH indicator of Takagi are an additive. Therefore, the hydrochloric acid with varying concentrations are understood to give rise to different volume ratios of pH indicator to additive. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum volume ratio of organic dye to additive to a ratio of 3:1 which would allow stable examination results that are readily available (Takagi; [0013]) (MPEP § 2144.05 (II)).  
	Modified Lim further teaches where Lewis acid-dyes include metal ion-containing dyes such as metalloporphyrins, where that the porphyrin can form metalated complexes, for example with Sn4+ (Lim; [0044]). It is understood that when the porphyrin is complexed with Sn4+, it will result in meso-tetraphenylporphyrin-Tin(II). 
	Modified Lim further teaches where a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent, where the solvent can be 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0065], [0074]). The chemoresponsive colorant is understood to be the materials listed by [0041] of Lim: Lewis acid-base dyes, structure-sensitive porphyrins, pH sensitive dyes, solvatochromic dyes, vapochromic dyes, redox sensive dyes, and metal ion sensitive dyes for example. Therefore, it is understood that the structure-sensitive porphyrins (Lewis donor or Lewis acceptor) will include a solvent. Further, Lim does teach that in a specific example, the volume of solvent is 1 to 80% (Lim; [0077], [0099]). 
	However, modified Lim does not teach where a third array of three chemical receptors comprising three respective solutions of 4.5 mg mL-1 of three respective porphyrine-based dyes in ethanol. 
In the analogous art of temperature sensors comprising a metal porphyrin, Gu A teaches a metal porphyrin powder mixed with an organic solvent (Gu A; [0014], [0022]). 
Specifically, Gu A teaches where a metal porphyrin powder is mixed with an organic solvent selected from: chloroform, acetone, ethanol, or methanol (Gu A; [0017]). 
It would have been obvious to one skilled in the art to modify the structure-sensitive porphyrin ([0044] of Lim stating that metalated porphyrins include Sn4+) such that it uses ethanol as a solvent because Gu B teaches that the solvent uniformly mixes the metal porphyrin powder (Gu B; page 2 contents of the invention section). 
Examiner further finds that the prior art contained a device/method/product (i.e., a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent (Lim; [0065])) which differed from the claimed device by the substitution of component(s) (i.e., the solvent being 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0074])) with other component(s) (i.e., the solvent being ethanol), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., solvents listed by [0074] of Lim for ethanol), and the results of the substitution (i.e., forming a colorimetric array) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the solvents listed in [0074] of reference Lim with ethanol of reference Gu A, since the result would have been predictable.
Modified Lim does teach where in a specific example, an initial mixture includes 5 to 50% by volume alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% by volume water, 1 to 80% by volume solvents, and 0.01% to 2% by weight surfactant, where the solution is deposited on a substrate to form a spot on the array (Lim; [0077]). Where the solvent is now ethanol taught by Gu A, and the chemoresponsive colorant is the porphyrin taught by Lim. Modified Lim does not teach where the concentration of the at least one Lewis donor or at least one Lewis acceptor is 4.5 mg mL-1 (Lim; [0077], [0099]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum concentration of the at least one Lewis donor or the at least one Lewis acceptor to a range of 4.5 mg mL-1 which would allow for uniform mixture of the structure-sensitive porphyrin in solvent (Gu B; page 2 contents of the invention section) (MPEP § 2144.05 (II)).
	Modified Lim does teach where an example of a Bronsted acid dye includes pyrocatechol violet (Lim; [0054]), however, modified Lim does not teach a fourth array of three chemical receptors comprising three respective solutions of 0.05 mol L-1 of three respective metal ion complexes in a borate buffer solution with a pH value of 9.0, each respective metal ion complex comprising one of a complex of pyrocatechol violet (Py) with V (IV) ions, a complex of Py with Fe (II) ions, and a complex of Py with Cu (II) ions. 
In the analogous art of compounds reacting with a transition metal to produce a colored complex, Kosaka teaches where a combination of pyrocatechol violet and Cu(II) can be used to detect creatinine (Kosaka; [0010], [0020], [0024]).
Specifically, Kosaka teaches where conventional compounds includes pyrocatechol violet, and the metal may be Cu(II), Fe(III), or Ni(II) (Kosaka; [0019], [0023]). An exemplary combination of compound and metal may be pyrocatechol violet and Cu(II), where the test piece further comprises a buffer agent (Kosaka; [0024], [0025]). The buffer agent is in the range of 5 to 9 and improves the stability of the test piece (Kosaka; [0037]). It is stated by Kosaka [0025] that it is preferable that the test piece for creatinine measurement also includes a buffer agent, where examples include phosphate, borate, acetate, citrate, succinate, and trishydroxymethylaminomethane. Further, in a specific example provided by Kosaka, boric acid buffer has a pH of 9.0 (Kosaka; [0051]). [0038] of Kosaka teaches where the amount of compound is in the range of 0.1 to 50 mmol/L, and the metal is in a range of 0.2 to 30 mmol/L. It is understood that if there is for example, 40 mmol/L of compound and 10 mmol/L of metal, the total concentration of the two would be 50 mmol/L, or 0.05 mol L-1.
	It would have been obvious to one skilled in the art to modify the pyrocatechol violet of modified Lim such that it is the combination of pyrocatechol violet and Cu(II) with a buffer as taught by Kosaka because Kosaka teaches that the compound and metal produce a colored complex, and when a sample includes creatinine it inhibits the formation of a colored complex which allows for the indication of the presence or absence of creatinine in a sample (Koska; [0044]). 
	It is understood that the boric acid buffer solution of Kosaka is a borate buffer. 
Modified Lim does not teach where the three respective solutions of 0.05 mol L-1.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the concentration of the three respective solutions 0.05 mol L-1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.
	Modified Lim teaches where detecting a COVID-19 infection status of the person by analyzing color changes of the array of chemical receptors in the second image respective to the first image, but modified Lim does not teach calculating a magnitude of the difference color value vector; and 
detecting the COVID-19 infection status of the person, comprising:
detecting the person being healthy responsive to the magnitude of the difference color value vector being more than 342.4; or 
detecting the person being COVID-19 infected responsive to the magnitude of the difference color value vector being less than 342.4.
	In the same problem solving area of control devices that calculate RGB values, Honda teaches where a control device calculates the magnitude of a vector in RGB-three dimensional coordinates (Honda; [0076], [0077]). 
	Specifically, Honda teaches where a control device calculates ΔERGB, which is the magnitude of a vector in the RGB-three dimensional coordinate and expresses a chromogenic property of a membrane filter, where the equation is seen in [0077] of Honda. It is further described by [0080] of Honda that in a case of oxidation degraded-turbine oil, a threshold vale for judging “The oil is continuously usable” or “The oil is continuously usable but partial replacement of the oil (X1%) is required” is approximately 30 in the maximum color difference, and approximately 410 in ΔERGB. 
	It would have been obvious to one skilled in the art to modify the analysis between first and second images of the colorimetric array of modified Lim such that it includes the step of calculating the magnitude of the vector as taught by Honda, because Honda teaches that the magnitude of a color vector expresses chromogenic properties (Honda; [0077]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum threshold value to a range of 342.4 which would allow for a value to be selected to judge between various circumstances (Honda; [0080]) (MPEP § 2144.05 (II)).   
	It is understood that a threshold value would need to be selected in order to distinguish what value would be considered positive and what value would be considered negative. 

Claim(s) 2, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1) in view of Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1). 
Regarding claim 2, Lim teaches a system for detecting COVID-19 infection, comprising: 
a colorimetric sensor, comprising: 
a detection zone
	Lim teaches a colorimetric array that includes chemoresponsive colorants, where each chemoresponsive colorant is understood to be a detection zone ([0063]). 
an image-capturing device, configured to capture an image from the detection zone; and 
a processing unit electrically connected to the image-capturing device, the processing unit comprising: 
a memory having processor-readable instructions stored therein; and 
a processor configured to access the memory and execute the processor- readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising: 
	[0082] recites “Obtaining an image of a colorimetric assay can be performed with any suitable imaging device. Examples of imaging devices include flatbed scanners, digital cameras, CCD or CMOS video cameras. A handheld device can be constructed to read the internal sensor array with internal computing capability (for example a pocket PC or an embedded microprocessor), a light source and an imaging camera.” It is understood that a pocket PC has a memory with processor-readable instructions and a processor that is configured to access the memory and executes processor-readable instructions. 
capturing, utilizing the image-capturing device, a first image from the detection zone before injection of the saliva sample; 
capturing, utilizing the image-capturing device, a second image from the detection zone after at least four minutes of interaction between the injected saliva sample and the array of chemical receptors; and 
	[0014] states that the invention provides a method of detecting an analyte in a sample that includes obtaining a first image of the colorimetric array in the absence of the analyte, and obtaining a second image of the colorimetric array in the presence of sample and analyzing a difference between the first image and second image. Figures 3A-3C show images of the colorimetric array before exposure to a sample and after exposure to a sample, as well as the difference map between the two images that are obtained from the difference in red, green, and blue values in each spot in the array ([0086]). It is therefore understood that at least two images are captured, before introduction of sample, as well as after introduction of sample. As further described by [0107] and [0108], it provides an example of the detection, identification, and quantification of sugars and sweeteners where a first image was obtained with the array exposed to a blank buffer solution, where the buffer solution was then removed and a sugar analyte solution was injected, and after a 5 minute delay array was scanned again with the flatbed scanner. Therefore, it is understood that the colorimetric array can have images taken at least four minutes apart from one another after a sample is introduced. 
	Lim does teach where the colorimetric array includes a substrate, where the substrate is any material that can retain a spot on its surface, such as polymeric membranes such as cellulose acetate or polyvinylidene difluoride, glass, metal, or nonporous polymer surface such as poly(tetrafluoroethylene) or poly(ethylene terephthalate) ([0011], [0037]). However, from [0006] that states that arrays are typically made by printing hydrophobic chemoresponsive dyes on hydrophobic membranes and [0100] that is an example where liquids are printed onto a hydrophobic PVDF membrane, the chemical receptors are not placed on hydrophilic paper, nor that the injection zone is a bare part of hydrophilic paper that is then folded over the chemical receptors, nor that there is a hydrophobic barrier. 
	In the analogous art colorimetric diagnostic systems, Almeida teaches a paper-based microfluidic sensor device (Almeida; [0013], [0014]). 
	Specifically, Almeida teaches where a paper device has wax printed onto hydrophilic paper to define zones (Almeida; [0077], Figure 6). [0079] describes where saliva samples were deposited into Zones 2, where then FeCl3 is added to Zone 1, where the interleaving sheet is pulled out after 5 minutes to allow physical contact between the two paper layers. It is understood that Zones 2 define an injection zone, and Zone 1 defines a detection zone, and as seen in Figure 6 of Almeida, it is understood that the paper device will be folded along a line. 
	It would have been obvious to one skilled in the art to modify the substrate of Lim such that it is hydrophilic paper that is folded to combine sample and reagent because Almeida teaches that this configuration allows for a 2-step reaction to take place, where sample can react with a first reagent and then subsequently the mixture can react with a second reagent (Almeida; [0062], [0077]).  
	Note: recitation of “a saliva sample acquired from a person, the person being suspected to be infected by COVID-19 virus” is an intended use of the device that does not provide any additional structure. 
	Modified Lim does not teach where the method further comprises detecting a COVID-19 infection status of the person by analyzing color changes of the array of chemical receptors in the second image respective to the first image. 
	In the same problem solving area of detecting analytes, Busa teaches where a lateral flow assay is placed into a device where test lines are read over a period of time by an optics unit to record the changes in color intensity of one or more test lines (Busa; [0022]). 
	Specifically, Busa teaches where patient sample is added to sample cavity 22 (see Figure 3), where the sample moves to the detection zone and that over time, the color grows more intense as more antigen-conjugated gold binds there such that a higher concentration of COVID-19 antibodies will lead to a faster emergence of color at the test line (Busa; [0152]). 
	It would have been obvious to one skilled in the art to modify the array of modified Lim such that the array comprises reagents that can detect COVID-19 via a color change because Busa teaches that the detection of COVID-19 allows for managing the safe return of employees during the epidemic, as well as for FDA approved home use (Busa; [0076]). 
Regarding claim 12, modified Lim teaches the system of claim 2. Modified Lim further teaches wherein analyzing color changes of the array of chemical receptors in the second image respective to the first image comprises: 
generating a first color value vector associated with the first image, the first color value vector comprising a first array of a respective first set of three numerical color values of three respective color components of color of each respective chemical receptor of the array of chemical receptors in the first image, the three color components comprising red, green, and blue; 
generating a second color value vector associated with the second image, the second color value vector comprising a second array of a respective second set of three numerical color values respective to the three color components of color of each respective chemical receptor of the array of chemical receptors in the second image;
generating a difference color value vector associated with the saliva sample by subtracting each color value of the first color value vector from a respective color value of the second color value vector; and 
detecting the COVID-19 infection status of the person based on the difference color value vector.
	[0087] of Lim states that an analyte can be represented by a single 3x vector that represents the ΔRGB values for each colorant, where x is the number of colorants set forth in the equation: 
	Difference vector = ΔR1, ΔG1, ΔB1, ΔR2, ΔG2, ΔB2… ΔRx, ΔGx, ΔBx
	It is understood that as the colorimetric array of Lim has two images taken, where the comparison data produces a difference map, there would need to be initial vector that represents the colors of the first image, and a second vector that represents the colors of the second image such that the difference vector can be obtained (Lim; [0086], Figures 3a-c). 
	Further, Lim has been modified with Busa such that now there would be reagents that can detect COVID-19 via color change, therefore the device of modified Lim will be detecting COVID-19 infection status of the person based on the difference color value vector. 
Regarding claim 13, modified Lim teaches the system of claim 12. Modified Lim further teaches wherein each of the first color value vector and the second color value vector is defined by:
Vi = [R1j G1j B1j… … Rij Gij Bij… … Rnj Gnj Bnj], 
wherein: 
j is equal to 1 for the first image and 2 for the second image; 
Rij comprises red component value of color of ith chemical receptor of the array of chemical receptors in the jth image; 
Gij comprises green component value of color of ith chemical receptor of the array of chemical receptors in the jth image; 
Bij comprises blue component value of color of ith chemical receptor of the array of chemical receptors in the jth image; and 
n comprises total number of chemical receptors of the array of chemical receptors. 
	See claim 12 supra, where Lim teaches a difference color vector and therefore it is understood that there would need to be individual color vectors that represent first and second images. 
Regarding claim 14, modified Lim teaches the system of claim 13. Modified Lim further teaches wherein each of the first color value vector and the second color vector is defined by:
	ΔV = [ΔR1ΔG1ΔB1… … ΔRiΔGiΔBi… … ΔRnΔGnΔBn], 
	ΔRi is defined by a relation of ΔRi = Ri2 – Ri1; 
	ΔGi is defined by a relation of ΔGi = Gi2 – Gi1; and 
	ΔBi is defined by a relation of ΔBi = Bi2 – Bi1.  
See claims 12 and 13 supra, where Lim teaches a difference vector in [0087]. 

Claim(s) 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), and in further view of “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan. 	
Regarding claim 3, modified Lim teaches the system of claim 2. Modified Lim further teaches wherein the array of chemical receptors comprises: 
	[0041] of Lim recites “Examples of chemoresponsive dyes include Lewis acid-base dyes, structure-sensitive porphyrins, pH sensitive dyes, solvatochromic dyes, vapochromic dyes, redox sensitive dyes, and metal ion sensitive dyes. Chemoresponsive dyes may be responsive to one or more chemical interactions including Lewis acid-base interaction, Bronsted acid-base interaction, ligand binding, pi-pi complexation, hydrogen bonding, polarization, oxidation/reduction, and metal coordination.” [0058] of Lim states that the chemoresponsive dye may be a metal ion sensitive dye that would undergo changes in the presence of metal ions. [0063] of Lim states that the colorimetric array can include from 2 to 1,000 spots, and that each spot in a colorimetric array may include a different colorant, but that it may also be desirable to include duplicate spots that include the same colorant to provide redundancy to serve as an indicator for quality control. 
	It is understood that the pH sensitive dye described in [0041] of Lim can make a second array of chemical receptors comprising at least one pH-sensitive organic dye, and that the structure-sensitive porphyrins described in [0041] of Lim can make a third array of chemical receptors comprising at least one Lewis donor or at least one Lewis acceptor as the instant dependent claim 8 describes the Lewis donor or Lewis acceptor to comprise at least one porphyrin-based dye. Further, the metal ion sensitive dye described in [0058] of Lim is understood to be chemical receptors comprising at least one metal ion complex, as the metal ion sensitive dye would need to have a receptor of some sort to detect metal ions. 
	[0060] of Lim does describe where a chemoresponsive colorant may be a chemoresponsive nanoparticle, and that an example of a chemoresponsive nanoparticle can include metal nanoparticles, Lim does not state if the nanoparticles are functionalized nanoparticles. 
	In the same problem solving area of colorimetric probes, Guan teaches poly-(γ-glutamic acid)-functionalized gold nanoparticles (Guan; page 3 paragraph 1). 
	Specifically, Guan teaches where gold nanoparticles are functionalized with poly-(γ-glutamic acid) (PGA) (Guan; pages 3-4 under preparation and characterization of CTAB-capped gold nanoparticles). 
	It would have been obvious to one skilled in the art to modify the chemoresponsive nanoparticles (which can include metal nanoparticles) of modified Lim such that they are the gold nanoparticles functionalized with poly-(γ-glutamic acid) as taught by Guan because Guan teaches that metal nanoparticles are responsive to external stimuli, and that functionalized nanoparticles that are sensitive to multiple stimuli allow for more precise control over aggregation process and the structures and properties of resulting aggregates (Guan; page 2 introduction section). 
	Regarding claim 4, modified Lim teaches the system of claim 3. Modified Lim further teaches wherein the at least one plurality of functionalized nanoparticles comprises at least one plurality of gold nanoparticles (AuNPs) functionalized with at least one of poly glutamic acid (PGA), see claim 3 supra. 
	Regarding claim 5, modified Lim teaches the system of claim 4. The preparation of the PGA functionalized gold nanoparticles is described by Guan in the first paragraph of page 4, where 10 mg/L PGA is added into as-prepared AuNPs under vigorous stirring. However, Guan does teach a specific concentration of the AuNPs functionalized with PGA. 
Modified Lim does teach where in a specific example, an initial mixture includes 5 to 50% by volume alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% by volume water, 1 to 80% by volume solvents, and 0.01% to 2% by weight surfactant, where the solution is deposited on a substrate to form a spot on the array (Lim; [0077]). Where the chemoresponsive colorant is now the functionalized AuNPs of Guan. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum concentration of functionalized nanoparticles to a range of 4.5 mg mL-1 which would allow color change to be observed by the naked eye or quantified by a simple visual readout (Guan; page 4 colorimetric for pH response section) (MPEP § 2144.05 (II)).  
	Regarding claim 8, modified Lim teaches the system of claim 3. Modified Lim further teaches wherein the at least one Lewis donor or the at least one Lewis acceptor comprises at least one porphyrin-based dye, the at least one porphyrin-based dye comprising at least one of [meso-tetraphenylporphyrin]-Tin (II) (Sn(II)TPP). 
	It is stated by [0044] of Lim that the Lewis acid-base dyes include metal ion-containing dyes such as metalloporphyrins. [0044] of Lim states that the porphyrin can form metalated complexes, for example with Sn4+. It is understood that when the porphyrin is complexed with Sn4+, it will result in meso-tetraphenylporphyrin-Tin(II). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan, and in further view of “Rapid discrimination of commercial American ginseng and Asian ginseng according to diols composition using a colorimetric sensor array” by Pan et al., herein Pan. 
Regarding claim 6, modified Lim teaches the system of claim 3. While modified Lim does teach a pH sensitive dye (see [0041] of Lim), where [0054] of Lim states that an example of Bronsted acid dyes include bromophenol red, modified Lim does not teach wherein each chemical receptor of the second array of chemical receptor comprises a mixture of an organic dye with an additive, 
	wherein:
the organic dye comprises at least one of bromophenol red, bromocresol purple, and combinations thereof; and 
the additive comprises at least one of DWES, phenylboronic acid (PBA), and combinations thereof, 
wherein DWES is a mixture of 2, 4-dinitrophenylhydrazine, deionized water, Ethanol (EtOH), and H2SO4.
	In the analogous art of colorimetric sensor arrays, Pan teaches the use of phenylboronic acid as a receptor (Pan; page 2 paragraph 3, paragraph 5).
	Specifically, Pan teaches where bromophenol red is with phenylboronic acid (Pan; page 3 last paragraph). In the last paragraph of Pan on page 3, it describes where different reagents (including bromophenol red) are valued based on changes in pH mechanism, where the colors of three solutions are compared. The three solutions are: solution of indicator itself, solution of indicator with phenylboronic acid, and solution of indicator successively added with phenylboronic acid and glucose. 
	It would have been obvious to one skilled in the art to modify the bromophenol red of modified Lim such that it is a solution of bromophenol red and phenylboronic acid as taught by Pan because Pan teaches that phenylboronic acid has a reversible covalent association with diol groups contained in saccharides and ginsenosides (Pan; page 2 paragraph 5, page 4 paragraph 4). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan, “Rapid discrimination of commercial American ginseng and Asian ginseng according to diols composition using a colorimetric sensor array” by Pan et al., herein Pan, and in further view of Takagi (US-2003/0059947-A1). 
Regarding claim 7, modified Lim teaches the system of claim 6. Modified Lim does teach where a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent, where the solvent can be 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0065], [0074]). The chemoresponsive colorant is understood to be the materials listed by [0041] of Lim: Lewis acid-base dyes, structure-sensitive porphyrins, pH sensitive dyes, solvatochromic dyes, vapochromic dyes, redox sensive dyes, and metal ion sensitive dyes for example. Therefore, it is understood that the pH sensitive dye will include a solvent. Further, Lim does teach that in a specific example, the volume of solvent is 1 to 80% (Lim; [0077], [0099]).
Modified Lim does not teach wherein each chemical receptor of the second array of chemical receptors comprise a solution of the mixture of the organic dye with the additive in ethanol (EtOH) with a volume ratio of organic dye: additive equal to 3:1. 
In the analogous art of pH indicator changes to examine buffer capacity of saliva, Takagi teaches a pH indicator that has a transition interval within a pH range of 3.0 to 7.0 (Takagi; [0002], [0007], [0011]).
Specifically, Takagi teaches where an example of a pH indicator is bromophenol red that has a transition interval of 5.2 to 7.0 (Takagi; [0012]). In a specific example provided by Takagi, 50 µL of bromocresol green solution (0.5g/L) as the pH indicator and 50 µL of 0.12 N, 0.24 N, 0.30 N, 0.36 N, 0.42 N, or 0.48 N hydrochloric acid is prepared (Takagi; [0030]). It is understood that N is a representation of the normality of the hydrochloric acid, which is a measure of number of gram equivalents per volume in liters. It is understood that the acids added to the pH indicator of Takagi are an additive. Therefore, the hydrochloric acid with varying concentrations are understood to give rise to different volume ratios of pH indicator to additive. Further, Takagi teaches where the pH indicator is used upon being dissolved in a solvent such as ethanol (Takagi; [0012]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum volume ratio of organic dye to additive to a range of 3:1 which would allow stable examination results that are readily available (Takagi; [0013]) (MPEP § 2144.05 (II)).   
Examiner further finds that the prior art contained a device/method/product (i.e., array, where the array has an organic dye) which differed from the claimed device by the substitution of component(s) (i.e., solvents listed in [0074] of Lim) with other component(s) (i.e., solvent being ethanol), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., solvents in [0074] of Lim for ethanol of Takagi), and the results of the substitution (i.e., a colorimetric array) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the solvents in [0074] of reference Lim with ethanol of reference Takagi, since the result would have been predictable.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan, and in further view of translated Gu (CN-109239058-A), herein Gu A, and as evidenced by Gu (CN-109239058-B), herein Gu B. 
	Regarding claim 9, modified Lim teaches the system of claim 8. Modified Lim does teach where a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent, where the solvent can be 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0065], [0074]). The chemoresponsive colorant is understood to be the materials listed by [0041] of Lim: Lewis acid-base dyes, structure-sensitive porphyrins, pH sensitive dyes, solvatochromic dyes, vapochromic dyes, redox sensive dyes, and metal ion sensitive dyes for example. Therefore, it is understood that the structure-sensitive porphyrins (Lewis donor or Lewis acceptor) will include a solvent. Further, Lim does teach that in a specific example, the volume of solvent is 1 to 80% (Lim; [0077], [0099]). 
It is taught by modified Lim that a porphyrin can form metalated complexes, for example with Sn4+ (Lim; [0044]). It is understood that when the porphyrin is complexed with Sn4+, it will result in meso-tetraphenylporphyrin-Tin(II). 
Modified Lim does not teach wherein each chemical receptor of the third array of chemical receptors comprises a solution of the at least one Lewis donor or the at least one Lewis acceptor with a concentration of 4.5 mg mL-1 in Ethanol. 
In the analogous art of temperature sensors comprising a metal porphyrin, Gu A teaches a metal porphyrin powder mixed with an organic solvent (Gu A; [0014], [0022]). 
Specifically, Gu A teaches where a metal porphyrin powder is mixed with an organic solvent selected from: chloroform, acetone, ethanol, or methanol (Gu A; [0017]). 
It would have been obvious to one skilled in the art to modify the structure-sensitive porphyrin ([0044] of Lim stating that metalated porphyrins include Sn4+) such that it uses ethanol as a solvent because Gu B teaches that the solvent uniformly mixes the metal porphyrin powder (Gu B; page 2 contents of the invention section). 
Examiner further finds that the prior art contained a device/method/product (i.e., a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent (Lim; [0065])) which differed from the claimed device by the substitution of component(s) (i.e., the solvent being 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0074])) with other component(s) (i.e., the solvent being ethanol), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., solvents listed by [0074] of Lim for ethanol), and the results of the substitution (i.e., forming a colorimetric array) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the solvents listed in [0074] of reference Lim with ethanol of reference Gu A, since the result would have been predictable.
Modified Lim does teach where in a specific example, an initial mixture includes 5 to 50% by volume alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% by volume water, 1 to 80% by volume solvents, and 0.01% to 2% by weight surfactant, where the solution is deposited on a substrate to form a spot on the array (Lim; [0077]). Where the solvent is now ethanol taught by Gu A, and the chemoresponsive colorant is the porphyrin taught by Lim. Modified Lim does not teach where the concentration of the at least one Lewis donor or at least one Lewis acceptor is 4.5 mg mL-1 (Lim; [0077], [0099]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum concentration of the at least one Lewis donor or the at least one Lewis acceptor to a range of 4.5 mg mL-1 which would allow for uniform mixture of the structure-sensitive porphyrin in solvent (Gu B; page 2 contents of the invention section) (MPEP § 2144.05 (II)).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan, and in further view of Kosaka (US-2005/0266574-A1). 
Regarding claim 10, modified Lim teaches the system of claim 3. Modified Lim does teach where an example of a Bronsted acid dye includes pyrocatechol violet (Lim; [0054]), however, modified Lim does not teach where a complex pyrocatechol violet with at least one of V (IV) ions, Fe (III) ions, Fe (II) ions, Cu (II) ions, Ni (II) ions, and combinations thereof. 
	In the analogous art of compounds reacting with a transition metal to produce a colored complex, Kosaka teaches where a combination of pyrocatechol violet and Cu(II) can be used to detect creatinine (Kosaka; [0010], [0020], [0024]).
	Specifically, Kosaka teaches where conventional compounds includes pyrocatechol violet, and the metal may be Cu(II), Fe(III), or Ni(II) (Kosaka; [0019], [0023]). An exemplary combination of compound and metal may be pyrocatechol violet and Cu(II), where the test piece further comprises a buffer agent (Kosaka; [0024], [0025]). The buffer agent is in the range of 5 to 9 and improves the stability of the test piece (Kosaka; [0037]). 
	It would have been obvious to one skilled in the art to modify the pyrocatechol violet of modified Lim such that it is the combination of pyrocatechol violet and Cu(II) with a buffer as taught by Kosaka because Kosaka teaches that the compound and metal produce a colored complex, and when a sample includes creatinine it inhibits the formation of a colored complex which allows for the indication of the presence or absence of creatinine in a sample (Kosaka; [0044]). 
	Regarding claim 11, modified Lim teaches the system of claim 10. Modified Lim further teaches wherein each chemical receptor of the fourth array of chemical receptors comprises a solution of the at least one metal ion complex with a concentration of 0.05 mol L-1 in a buffer solution with pH value of 9.0. 
It is stated by Kosaka [0025] that it is preferable that the test piece for creatinine measurement also includes a buffer agent, where examples include phosphate, borate, acetate, citrate, succinate, and trishydroxymethylaminomethane. Further, in a specific example provided by Kosaka, boric acid buffer has a pH of 9.0 (Kosaka; [0051]). [0038] of Kosaka teaches where the amount of compound is in the range of 0.1 to 50 mmol/L, and the metal is in a range of 0.2 to 30 mmol/L. It is understood that if there is for example, 40 mmol/L of compound and 10 mmol/L of metal, the total concentration of the two would be 50 mmol/L, or 0.05 mol L-1.
Modified Lim does not teach the fourth array of chemical receptors comprises a solution of the at least one metal ion complex with a concentration of 0.05 mol L-1.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the concentration of the solution to be 0.05 mol L-1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), and in further view of Honda (US-2012/0086942-A1). 
Regarding claim 15, modified Lim teaches the system of claim 14. Modified Lim does not teach wherein detecting the COVID-19 infection status of the person based on the difference color value vector comprises:
	calculating a magnitude of the difference color value vector using a relation defined by: 
	|ΔV| =                         
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                Δ
                                                R
                                                i
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                         
                                        
                                            
                                                (
                                                Δ
                                                G
                                                i
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                         
                                        
                                            
                                                (
                                                Δ
                                                B
                                                i
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    , 
	wherein |ΔV| is the magnitude of the difference color value vector; and detecting the COVID-19 infection status of the person, comprising:
		detecting the person being healthy responsive to the magnitude of the difference color value vector being more than a threshold value; or
		determining the person being COVID-19 infected responsive to the magnitude of the difference color value vector being less than the threshold value. 
	In the same problem solving area of control devices that calculate RGB values, Honda teaches where a control device calculates the magnitude of a vector in RGB-three dimensional coordinates (Honda; [0076], [0077]). 
	Specifically, Honda teaches where a control device calculates ΔERGB, which is the magnitude of a vector in the RGB-three dimensional coordinate and expresses a chromogenic property of a membrane filter, where the equation is seen in [0077] of Honda. Further, it is described by [0080] of Honda that a judgment made by a control device is made according to a threshold value, where a provided example is that the threshold for judging if the oil is usable but requires replacement is 30 in the maximum color difference and 410 in ΔERGB. 
	It would have been obvious to one skilled in the art to modify the analysis between first and second images of the colorimetric array of modified Lim such that it includes the step of calculating the magnitude of the vector and determining threshold values as taught by Honda, because Honda teaches that the magnitude of a color vector expresses chromogenic properties as well as determines judgments based on a threshold value (Honda; [0077], [0080]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), and Honda (US-2012/0086942-A1), and in further view of “Real-time visualization of colorimetric probe for pH-sensitive based on poly-(γ-glutamic acid)-functionalized gold nanoparticles” by Guan et al., herein Guan, “Rapid discrimination of commercial American ginseng and Asian ginseng according to diols composition using a colorimetric sensor array” by Pan et al., herein Pan, Takagi (US-2003/0059947-A1), translated Gu (CN-109239058-A), herein Gu A, as evidenced by Gu (CN-109239058-B), herein Gu B, and Kosaka (US-2005/0266574-A1).
Regarding claim 16, modified Lim teaches the system of claim 15. Modified Lim does not teach wherein the threshold value comprises a value of 342.4, 
However, it is described by [0080] of Honda that in a case of oxidation degraded-turbine oil, a threshold vale for judging “The oil is continuously usable” or “The oil is continuously usable but partial replacement of the oil (X1%) is required” is approximately 30 in the maximum color difference, and approximately 410 in ΔERGB. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum threshold value to a range of 342.4 which would allow for a value to be selected to judge between various circumstances (Honda; [0080]) (MPEP § 2144.05 (II)).   
	It is understood that a threshold value would need to be selected in order to distinguish what value would be considered positive and what value would be considered negative. 
	Modified Lim does teach where a chemoresponsive colorant may be a chemoresponsive nanoparticle, where a chemoresponsive nanoparticle can include metal nanoparticles (Lim; [0060]). However, modified Lim does not teach: 
wherein the array of chemical receptors comprises: 
an array of functionalized nanoparticles, comprising three aqueous solutions of three respective functionalized AuNPs with a concentration of 4.5 mg mL-1, the three functionalized AuNPs comprising: 
AuNPs functionalized with BSA (BSA-AuNPs); 
AuNPs functionalized with CA (CA-AuNPs); and 
AuNPs functionalized with PGA (PGA-AuNPs); 
In the same problem solving area of colorimetric probes, Guan teaches poly-(γ-glutamic acid)-functionalized gold nanoparticles (Guan; page 3 paragraph 1). 
	Specifically, Guan teaches where gold nanoparticles are functionalized with poly-(γ-glutamic acid) (PGA) (Guan; pages 3-4 under preparation and characterization of CTAB-capped gold nanoparticles). 
	It would have been obvious to one skilled in the art to modify the chemoresponsive nanoparticles (which can include metal nanoparticles) of modified Lim such that they are the gold nanoparticles functionalized with poly-(γ-glutamic acid) as taught by Guan because Guan teaches that metal nanoparticles are responsive to external stimuli, and that functionalized nanoparticles that are sensitive to multiple stimuli allow for more precise control over aggregation process and the structures and properties of resulting aggregates (Guan; page 2 introduction section). 
Further, the preparation of the PGA functionalized gold nanoparticles is described by Guan in the first paragraph of page 4, where 10 mg/L PGA is added into as-prepared AuNPs under vigorous stirring. However, Guan does teach a specific concentration of the AuNPs functionalized with PGA. 
Modified Lim does teach where in a specific example, an initial mixture includes 5 to 50% by volume alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% by volume water, 1 to 80% by volume solvents, and 0.01% to 2% by weight surfactant, where the solution is deposited on a substrate to form a spot on the array (Lim; [0077]). Where the chemoresponsive colorant is now the functionalized AuNPs of Guan. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum concentration of functionalized nanoparticles to a range of 4.5 mg mL-1 which would allow color change to be observed by the naked eye or quantified by a simple visual readout (Guan; page 4 colorimetric for pH response section) (MPEP § 2144.05 (II)). 
	Modified Lim does teach a pH sensitive dye (see [0041] of Lim), where [0054] of Lim states that an example of Bronsted acid dyes include bromophenol red, modified Lim does not teach:
an array of pH-sensitive organic dyes comprising three solutions of three respective mixtures of an organic dye and an additive with a volume ratio of organic dye:additive equal to 3:1 in ethanol, the three mixtures of the organic dye and the additive comprising: 
a mixture of bromophenol red and DWES; 
a mixture of bromocresol purple and DWES; and 
a mixture of bromophenol red and PBA; 
In the analogous art of colorimetric sensor arrays, Pan teaches the use of phenylboronic acid as a receptor (Pan; page 2 paragraph 3, paragraph 5).
	Specifically, Pan teaches where bromophenol red is with phenylboronic acid (Pan; page 3 last paragraph). In the last paragraph of Pan on page 3, it describes where different reagents (including bromophenol red) are valued based on changes in pH mechanism, where the colors of three solutions are compared. The three solutions are: solution of indicator itself, solution of indicator with phenylboronic acid, and solution of indicator successively added with phenylboronic acid and glucose. 
	It would have been obvious to one skilled in the art to modify the bromophenol red of modified Lim such that it is a solution of bromophenol red and phenylboronic acid as taught by Pan because Pan teaches that phenylboronic acid has a reversible covalent association with diol groups contained in saccharides and ginsenosides (Pan; page 2 paragraph 5, page 4 paragraph 4). 
Modified Lim does teach where a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent, where the solvent can be 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0065], [0074]). The chemoresponsive colorant is understood to be the materials listed by [0041] of Lim: Lewis acid-base dyes, structure-sensitive porphyrins, pH sensitive dyes, solvatochromic dyes, vapochromic dyes, redox sensive dyes, and metal ion sensitive dyes for example. Therefore, it is understood that the pH sensitive dye will include a solvent. Further, Lim does teach that in a specific example, the volume of solvent is 1 to 80% (Lim; [0077], [0099]).
Modified Lim does not teach wherein each chemical receptor of the second array of chemical receptors comprise a solution of the mixture of the organic dye with the additive in ethanol (EtOH) with a volume ratio of organic dye: additive equal to 3:1. 
In the analogous art of pH indicator changes to examine buffer capacity of saliva, Takagi teaches a pH indicator that has a transition interval within a pH range of 3.0 to 7.0 (Takagi; [0002], [0007], [0011]).
Specifically, Takagi teaches where an example of a pH indicator is bromophenol red that has a transition interval of 5.2 to 7.0 (Takagi; [0012]). In a specific example provided by Takagi, 50 µL of bromocresol green solution (0.5g/L) as the pH indicator and 50 µL of 0.12 N, 0.24 N, 0.30 N, 0.36 N, 0.42 N, or 0.48 N hydrochloric acid is prepared (Takagi; [0030]). It is understood that N is a representation of the normality of the hydrochloric acid, which is a measure of number of gram equivalents per volume in liters. It is understood that the acids added to the pH indicator of Takagi are an additive. Therefore, the hydrochloric acid with varying concentrations are understood to give rise to different volume ratios of pH indicator to additive. Further, Takagi teaches where the pH indicator is used upon being dissolved in a solvent such as ethanol (Takagi; [0012]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum volume ratio of organic dye to additive to a range of 3:1 which would allow stable examination results that are readily available (Takagi; [0013]) (MPEP § 2144.05 (II)).   
Examiner further finds that the prior art contained a device/method/product (i.e., array, where the array has an organic dye) which differed from the claimed device by the substitution of component(s) (i.e., solvents listed in [0074] of Lim) with other component(s) (i.e., solvent being ethanol), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., solvents in [0074] of Lim for ethanol of Takagi), and the results of the substitution (i.e., a colorimetric array) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the solvents in [0074] of reference Lim with ethanol of reference Takagi, since the result would have been predictable.
	Modified Lim does teach:
an array of three solutions of three respective porphyrine-based dyes, the three porphyrine-based dyes comprising:
Fe(III)TPPCl; 
Mn(III)T(4-OH)PP(OAc); and 
Sn(II)TPP; and 
	It is stated by [0044] of Lim that the Lewis acid-base dyes include metal ion-containing dyes such as metalloporphyrins. [0044] of Lim states that the porphyrin can form metalated complexes, for example with Sn4+. It is understood that when the porphyrin is complexed with Sn4+, it will result in meso-tetraphenylporphyrin-Tin(II). Further, Lim provides examples of solvents in paragraph [0074]. 
	However, modified Lim does not teach where the array of three solutions of three respective porphyrine-based dyes with a concentration of 4.5 mg mL-1 in ethanol. 
In the analogous art of temperature sensors comprising a metal porphyrin, Gu A teaches a metal porphyrin powder mixed with an organic solvent (Gu A; [0014], [0022]). 
Specifically, Gu A teaches where a metal porphyrin powder is mixed with an organic solvent selected from: chloroform, acetone, ethanol, or methanol (Gu A; [0017]). 
It would have been obvious to one skilled in the art to modify the structure-sensitive porphyrin ([0044] of Lim stating that metalated porphyrins include Sn4+) such that it uses ethanol as a solvent because Gu B teaches that the solvent uniformly mixes the metal porphyrin powder (Gu B; page 2 contents of the invention section). 
Examiner further finds that the prior art contained a device/method/product (i.e., a first liquid includes a first nanoporous material and a first chemoresponsive colorant, where the first liquid can include other ingredients such as a solvent (Lim; [0065])) which differed from the claimed device by the substitution of component(s) (i.e., the solvent being 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0074])) with other component(s) (i.e., the solvent being ethanol), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., solvents listed by [0074] of Lim for ethanol), and the results of the substitution (i.e., forming a colorimetric array) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the solvents listed in [0074] of reference Lim with ethanol of reference Gu A, since the result would have been predictable.
Modified Lim does teach where in a specific example, an initial mixture includes 5 to 50% by volume alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% by volume water, 1 to 80% by volume solvents, and 0.01% to 2% by weight surfactant, where the solution is deposited on a substrate to form a spot on the array (Lim; [0077]). Where the solvent is now ethanol taught by Gu A, and the chemoresponsive colorant is the porphyrin taught by Lim. Modified Lim does not teach where the concentration of the at least one Lewis donor or at least one Lewis acceptor is 4.5 mg mL-1 (Lim; [0077], [0099]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum concentration of the at least one Lewis donor or the at least one Lewis acceptor to a range of 4.5 mg mL-1 which would allow for uniform mixture of the structure-sensitive porphyrin in solvent (Gu B; page 2 contents of the invention section) (MPEP § 2144.05 (II)).
Modified Lim does teach where an example of a Bronsted acid dye includes pyrocatechol violet (Lim; [0054]), however, modified Lim does not teach:
an array of three solutions of three respective metal ion complexes with a concentration of 0.05 mol L-1 in a borate buffer solution with pH value of 9.0, the three metal ion complexes comprising: 
a complex of Py with V (IV) ions; 
a complex of Py with Fe (II) ions; and 
a complex of Py with Cu (II) ions.
In the analogous art of compounds reacting with a transition metal to produce a colored complex, Kosaka teaches where a combination of pyrocatechol violet and Cu(II) can be used to detect creatinine (Kosaka; [0010], [0020], [0024]).
	Specifically, Kosaka teaches where conventional compounds includes pyrocatechol violet, and the metal may be Cu(II), Fe(III), or Ni(II) (Kosaka; [0019], [0023]). An exemplary combination of compound and metal may be pyrocatechol violet and Cu(II), where the test piece further comprises a buffer agent (Kosaka; [0024], [0025]). [0038] of Kosaka teaches where the amount of compound is in the range of 0.1 to 50 mmol/L, and the metal is in a range of 0.2 to 30 mmol/L. It is understood that if there is for example, 40 mmol/L of compound and 10 mmol/L of metal, the total concentration of the two would be 50 mmol/L, or 0.05 mol L-1. The buffer agent is in the range of 5 to 9 and improves the stability of the test piece (Kosaka; [0037]). It is stated by Kosaka [0025] that it is preferable that the test piece for creatinine measurement also includes a buffer agent, where examples include phosphate, borate, acetate, citrate, succinate, and trishydroxymethylaminomethane. Further, in a specific example provided by Kosaka, boric acid buffer has a pH of 9.0 (Kosaka; [0051]).
	It would have been obvious to one skilled in the art to modify the pyrocatechol violet of modified Lim such that it is the combination of pyrocatechol violet and Cu(II) with a buffer as taught by Kosaka because Kosaka teaches that the compound and metal produce a colored complex, and when a sample includes creatinine it inhibits the formation of a colored complex which allows for the indication of the presence or absence of creatinine in a sample (Kosaka; [0044]). 
	It is understood that the boric acid buffer of Kosaka is a borate buffer. 
Modified Lim does not teach an array of three solutions of three respective metal ion complexes with a concentration of 0.05 mol L-1.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the concentration of the three respective metal ion complexes solutions to be 0.05 mol L-1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), and in further view of Wohlstadter (US-2021/0349104-A1). 
Regarding claim 17, modified Lim teaches the system of claim 14. While modified Lim does teach wherein detecting the COVID-19 infection status of the person based on the difference color value vector, modified Lim does not teach: 
comparing each element of the difference color value vector with a respective element of three reference difference color value vectors, the three reference difference color value vectors comprising: 
a first mean difference color value vector of a first plurality of difference color value vectors generated for a first respective plurality of saliva samples acquired from a respective plurality of COVID-19 patients; 
a second mean difference color value vector of a second plurality of difference color value vectors generated for a second respective plurality of saliva samples acquired from a respective plurality of healthy individuals; and 
a third mean difference color value vector of a third plurality of difference color value vectors generated for a third respective plurality of saliva samples acquired from a respective plurality of cured individuals after a COVID-19 infection; and 
detecting the person being one of a COVID-19 infected patient, a healthy individual, or a cured individual after a COVID-19 infection, comprising: 
detecting the person being infected by COVID-19 virus responsive to a difference percentage between each element of the difference color value vector and the respective element of the first reference difference color value vector being less than 5%; 
detecting the person being healthy responsive to a difference percentage between each element of the difference color value vector and the respective element of the second reference difference color value vector being less than 5%; or 
detecting the person being cured after a COVID-19 infection responsive to a difference percentage between each element of the difference color value vector and the respective element of the third reference difference color value vector being less than 5%.
	In the same problem solving area of methods and kits for detecting a virus, such as a respirator virus like a coronavirus in a biological sample, Wohlstadter teaches a method of determining viral exposure in a subject (Wohlstadter; [0003], [0466]).
	Specifically, Wohlstadter teaches where the method of determining a viral exposure in a subject includes: conducting an immunoassay on a biological sample of the subject, detecting the virus, viral component, and/or biomarker, determining if the amount of detected virus, viral component, and/or biomarker is higher or lower relative to a control, and determining the viral exposure of the subject based on the determination (Wohlstadter; [0466]). It is further described by Wohlstadter that based on the control, it can determine whether a subject is exposed to, infected by, and/or immune to the virus (Wohlstadter; [0466]). The control may be obtained by either: a subject known to have never been exposed to the virus or a sample from a subject known to have recovered from an infection. It is understood that one skilled in the art would recognize that if the method of determining viral exposure is able to determine whether a subject is infected by the virus, where detection is based on the amount of detected virus being higher or lower than a control value, that one skilled in the art would recognize that a control may also be obtained by a subject currently with the virus. 
	It would have been obvious to one skilled in the art to modify the system of modified Lim, specifically the method of capturing images and determining a COVID-19 status, such that it includes the steps of determining control values as taught by Wohlstadter because Wohlstadter teaches that measuring a control value allows for measured results to be determined in relation to that control value (Wohlstadter; [0466]). 
Further, it is understood that one skilled in the art would recognize that they could collect samples from multiple patients within a single group in order to obtain an average value for the control value. 
Further, one skilled in the art would recognize that there would need to be certain determined threshold value for the difference between control value and tested value (sample obtained from subject being tested), therefore it would have been obvious to one skilled in the art at the time the invention was filed, to determine, through routine experimentation, the optimum difference color value vector to be less than 5% for any of the reference difference color value vectors determined which would allow for determination of patient status (Wohlstadter; [0466]) (MPEP § 2144.05 (II)).   
Regarding claim 18, modified Lim teaches the system of claim 17. Modified Lim further teaches wherein the method further comprises generating the three reference difference color value vectors, comprising: 
generating three pluralities of difference color value vectors associated with three respective pluralities of saliva samples acquired from three respective groups, the three groups comprising: 
a plurality of COVID-19 patients; 
a plurality of healthy individuals; and 
a plurality of cured individuals after a COVID-19 infection; and 
forming a respective reference difference color value vector for each plurality of difference color value vectors of three pluralities of difference color value vectors by calculating an average of respective elements of each plurality of difference color value vectors.
	Modified Lim has been modified with Wohlstadter, where modified Lim teaches creating color vectors, as well as calculating the difference between the color vectors in a first image in comparison to a second image. Wohlstadter teaches where a control is determined from either a subject known to have never been exposed to the virus (healthy) or a subject known to have recovered from an infection by the virus (Wohlstadter; [0466]), where it is understood that one skilled in the art would find it obvious that if the control determines if a patient has been infected by the virus they would select a control where a subject is known to be infected, see claim 17 supra. It is understood that modified Lim with the combination of Wohlstadter would yield a method where healthy, recovering, and infected individuals would have their samples taken and tested, where the color vector differences would be determined and used as a control for future testing. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), and in further view of “Application of 2,4-Dinitrophenylhydrazine (DNPH) in High-Throughput Screening for Microorganism Mutants Accumulating 9α-Hydroxyandrost-4-ene-3,17-dione (9α-OH-AD)” by Liu et al., herein Liu. 
Regarding claim 19, modified Lim teaches the system of claim 2. Modified Lim does teach where examples of Bronsted acid dyes include bromophenol red and bromocresol purple, where it is understood that a first liquid taught by Lim includes a first nanoporous material precursor and a first chemoresponsive colorant (the Bronsted acid dyes being an example of a chemoresponsive colorant) and that the first liquid can include a solvent of 1,2-dichlorobenzene, diglyme, methanol, 2-methoxyethanol, propylene glycol methyl ether acetate, water, and mixtures (Lim; [0054], [0065], [0066], [0074]). Further, Lim has been modified such that it is now detecting COVID-19, see claim 2 supra. However, modified Lim does not teach where the at least two COVID-19 indicative chemical receptors comprising:  
	a first pH sensitive organic dye, comprising a mixture of bromophenol red and DWES in ethanol with a volume ratio of bromophenol red:additive equal to 3:1, and
	a second pH-sensitive dye, comprising a mixture of bromocresol purple and DWES in ethanol with a volume ratio of bromocresol purple:additive equal to 3:1. 
It is noted that claim 19 originally recites “volume ratio of bromophenol red:additive equal to 3:1.” on the last line, where this is unclear because the mixture is referring to bromocresol purple, see 112(b) section above. 
In the analogous art of color assays, Liu teaches a color assay that uses 2,4-dinitrophenylhydrazine (DNPH) (Liu; abstract, introduction). 
Specifically, Liu teaches a screening method that involves 0.4g of DNPH being dissolved in 3.0 mL concentrated sulfuric acid, that is slowly poured into 30 mL ethanol solution (95% ethanol), where the mixture is then diluted with deionized water to form 100 mL of a color assay DNPH solution (Liu; materials and methods, subsection screening methods). The screening methods subsection under materials and methods section of Liu further describes where 100µL of color assay solution is added into each well of a 96-well plate, followed by 25 µL of an organic solution. 
It would have been obvious to one skilled in the art to modify the solvent of modified Lim such that it is the color assay DNPH solution taught by Liu, because Liu teaches that DNPH can react with ketones to produce a color phenylhydrazone precipitation (Liu; last paragraph of the introduction section). 
Examiner further finds that the prior art contained a device/method/product (i.e., an array that used Bronsted acid dyes mixed with a solvent) which differed from the claimed device by the substitution of component(s) (i.e., solvent being those listed in [0074] of Lim) with other component(s) (i.e., DWES, where DWES is a mixture of 2,4-dinitrophenylhydrazine, deionized water, ethanol, and H2SO4), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., solvent for DWES), and the results of the substitution (i.e., a colorimetric reaction) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the solvents listed in [0074] of reference Lim with the color assay DNPH solution of reference Liu, since the result would have been predictable.
It is therefore understood that now, the chemoresponsive indicators of Lim (bromophenol red and bromocresol purple) will be mixed with the color assay DNPH solution of Liu. In an example provided by Lim, an initial mixture comprises 5 to 50% alkoxysilanes, 0.001 to 0.1 M hydrochloric acid as a condensation catalyst, a chemoresponsive colorant, 5 to 20% volume water, 1 to 80% volume solvents, and 0.01 to 2% by weight surfactant, where this mixture is deposited on a substrate, condensed to form a gel, and then dried to form a spot of an array (Lim; [0077]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum pH sensitive organic dye: additive ratio to a value of 3:1 which would allow for a dried spot to be formed as part of the array (Lim; [0077]) (MPEP § 2144.05 (II)). 
It is understood that as Lim teaches an array, there can be one spot with bromophenol red and a second spot independent from the bromophenol red that is bromocresol purple (Lim; [0061]).   

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US-2010/0166604-A1), Almeida (WO-2016/082003-A1), and Busa (US-2021/0364536-A1), and “Application of 2,4-Dinitrophenylhydrazine (DNPH) in High-Throughput Screenifng for Microorganism Mutants Accumulating 9α-Hydroxyandrost-4-ene-3,17-dione (9α-OH-AD)” by Liu et al., herein Liu, and in further view of Honda (US-2012/0086942-A1) and Raj (US-2021/0302436-A1). 
Regarding claim 20, modified Lim teaches the system of claim 19. Modified Lim further teaches wherein detecting the COVID-19 infection status of the person further comprises detecting a severity grade of COVID-19 infection of the person, comprising:
extracting two sets of three numerical color values of the second pH-sensitive organic dye in the first image and the second image, the three numerical color values comprising respective values of three color components of color of the second pH- sensitive organic dye, the three color components comprising red, green, and blue; 
generating a difference color value vector associated with the second pH- sensitive organic dye by subtracting the two sets of three numerical color values from each other;
	[0087] of Lim states that an analyte can be represented by a single 3x vector that represents the ΔRGB values for each colorant, where x is the number of colorants set forth in the equation: 
	Difference vector = ΔR1, ΔG1, ΔB1, ΔR2, ΔG2, ΔB2… ΔRx, ΔGx, ΔBx
	It is understood that as the colorimetric array of Lim has two images taken, where the comparison data produces a difference map, there would need to be initial vector that represents the colors of the first image, and a second vector that represents the colors of the second image such that the difference vector can be obtained (Lim; [0086], Figures 3a-c). 
	However, modified Lim does not teach:
calculating a magnitude of discoloration of the second pH-sensitive organic dye in the second image respective to the first image by calculating magnitude of the difference color value vector associated with the second pH-sensitive organic dye defined by: 
|ΔV| =                         
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                Δ
                                                R
                                                i
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                         
                                        
                                            
                                                (
                                                Δ
                                                G
                                                i
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                         
                                        
                                            
                                                (
                                                Δ
                                                B
                                                i
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    , 
wherein:
|ΔV| is the magnitude of discoloration of the second pH-sensitive organic dye;
ΔR is a difference between red color values in the first image and the second image; 
ΔG is a difference between green color values in the first image and the second image; and 
ΔB is a difference between blue color values in the first image and the second image; and 
	In the same problem solving area of control devices that calculate RGB values, Honda teaches where a control device calculates the magnitude of a vector in RGB-three dimensional coordinates (Honda; [0076], [0077]). 
	Specifically, Honda teaches where a control device calculates ΔERGB, which is the magnitude of a vector in the RGB-three dimensional coordinate and expresses a chromogenic property of a membrane filter, where the equation is seen in [0077] of Honda. 
	It would have been obvious to one skilled in the art to modify the analysis between first and second images of the colorimetric array of modified Lim such that it includes the step of calculating the magnitude of the vector as taught by Honda, because Honda teaches that the magnitude of a color vector expresses chromogenic properties (Honda; [0077]). 
	Modified Lim does not teach: 
detecting the severity grade of COVID-19 infection of the person, comprising: 
detecting the person being mild infected by COVID-19 virus responsive to the magnitude of discoloration of the second pH-sensitive organic dye being in a range of 0 to 150, a mild infection by COVID-19 virus comprising a cycle threshold (CT) number for N gene obtained in a polymerase-chain-reaction (PCR) test applied to the person being in a range of 28 to 32; 
detecting the person being moderately infected by COVID-19 virus responsive to the magnitude of discoloration of the second pH-sensitive organic dye being in a range of 150 to 160, a moderate infection by COVID-19 virus comprising the CT number being in a range of 23 to 27; 
detecting the person being severely infected by COVID-19 virus responsive to the magnitude of discoloration of the second pH-sensitive organic dye being in a range of 160 to 180, a moderate infection by COVID-19 virus comprising the CT number being in a range of 18 to 22; and 
detecting the person being highly-severe infected by COVID-19 virus responsive to the magnitude of discoloration of the second pH-sensitive organic dye being in a range of 180 to 220, a moderate infection by COVID-19 virus comprising the CT number being in a range of 15 to 17.
	In the same problem solving area of methods, systems, and kits for the detection, diagnosis, monitoring, and/or treatments of viral infections, Rai teaches where the strength of the color is used to quantify the amount of biomarker in a saliva sample, where this can determine progression and severity of infection (Rai; abstract, [0074]).
	Specifically, Rai teaches where tests were done to evaluate the capability of detecting the existence of COVID-19 in asymptomatic subjects and to differentiate between degrees of severity of COVID-19 in subjects with mild, intermediate, and severe levels of infection (Rai; [0142]). As seen in Table 5 of Rai on page 13, 50 healthy subjects, 20 asymptomatic subjects, 36 mild COVID-19 subjects, and 14 severe COVID-19 subjects were tested, where Table 6A and 6B shows the mean values of detected salivary biomarkers in mg/dL (Rai; [0145]). From these measured means, a reference value for each biomarker is made that can be used for comparison, where biomarker concentrations can also differentiate between asymptomatic subjects with either mild or severe COVID-19 (Rai; [0145], [0146]). It is understood that one skilled in the art would be able to classify severities of COVID-19 into however many distinguishing groups as they see fit, such as dividing into mild, moderate, severe, and highly-severe. 
	It would have been obvious to one skilled in the art to modify the system of modified Lim such that it can detect the severity grade of COVID-19 as taught by Rai because Rai teaches that with the detection of COVID-19 as well as the severity, it can be used to diagnose, monitor, and treat COVID-19 (Rai; [0017]). 
	It is understood that one skilled in the art would have found it obvious that when grouping patients into mild, moderate, severe, and highly-severe groups followed by testing each group to determine the color differences in the array of modified Lim, where the magnitude of those difference arrays will be calculated, one would set different ranges for what would be considered for each group.  

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guthermann (US-2004/0012789-A1) teaches where the magnitude of a Kolor vector is related to concentration (Guthermann; [0009], [0039]). 
Translated Jia (CN-112268899-A), Jia teaches where the pH indicator solution has ethanol as a solvent with a volume fraction of 20%-80% with the following components: sodium phosphate, phenylboronic acid, and pH indicator (Jia; [0019]-[0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796